ALLEN, P. J.
This is a proceeding in mandamus commenced by plaintiff to obtain an order of the superior court commanding defendant Downs, as president of the board of trustees, and defendant Baldwin, as clerk of the city of Long Beach, to draw, sign, countersign, and deliver a certain warrant on account of labor done and performed by plaintiff for said city at its request, which payment had not theretofore been made. A demurrer was interposed to the petition and overruled. The cause was subsequently tried upon its merits, findings of fact and conclusions of law filed and judgment entered in favor of plaintiff. From the judgment so entered this appeal is taken.
-The transcript on appeal was filed November 2, 1906. Stipulations were filed for an extension of time within which appellants should file points and authorities. This time expired in December, 1906, and no points or authorities have ever been filed in the case.
An examination of the record suggests no error, and, our attention being called to none, the judgment is ordered affirmed.
We concur: Shaw, J.; Taggart, J.